Name: Commission Regulation (EEC) No 3531/89 of 24 November 1989 amending Annexes III en IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/4 Official Journal of the European Communities 28 . 11 . 89 COMMISSION REGULATION (EEC) No 3531/89 of 24 November 1989 amending Annexes III en IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 694/89 (2), and in particular Article 17, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Hong Kong an Agreed Minute modifying the quantitative limits for categories 10, products provided for in the Agreement between the EEC and Hong Kong on trade in textiles ; Whereas according to Council Decision 89/538/EEC(3), that this Agreement Minute should be applied provisi ­ onally from 1 January 1988 pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for Hong Kong accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 268, 15. 9 . 1989, p. 18 . 0 OJ No L 286, 4. 10. 1989, p. 20. 28 . 11 . 89 Official Journal of the European Communities No L 347/5 ANNEX 1 . Annex III is amended as follows :  in group III B (category 10  Hong Kong), the table is replaced by the following table : 'Category CN codes Description Third country Units Years Annuals quantitative limits 10 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 1010 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted Hong Kong 1 000 pieces 1988 1989 1990 1991 78 482 80 052 81 653 83 285' 2. Annex IV bis is amended as followed :  in Group III B (category 10  Hong Kong) the table is replaced by the following table : 'Cate ­ gory CN codes Description Third country MemberStates Units Quantitative limite from 1 January to 31 December 1988 1989 1990 1991 10 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted Hong Kong D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 18 542 3 502 2 908 6 573 43 634 336 1 948 170 782 87 78 482 19 071 3 735 3 141 6 798 43 726 354 2 007 186 931 103 80 052 19 665 3 998 3 361 7 038 43 770 374 2 070 208 1 042 127 81 653 20 270 4 274 3 592 7 256 43 814 394 2134 232 1 163 156 83 285'